DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/6/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II share the special technical feature of the administration of TNFa antagonist in a selected patient population having dry eye disease.  This is not found persuasive because the use for the TNFa antagonist, in a particular patient population, does not appear to structurally distinguish it from other TNFa antagonists with regard to the recitations of the instant claims.  For example, Gamache (US PGPub 2009/0098136) in example 1, teaches the use of a TNFa antibody Remicade in the treatment of dry eye, while the claims do not set forth any particular allele as a “response marker”.  Accordingly, if applicant is arguing that a particular allele for rs1800693 will dictate which TNFa antagonists are encompassed by Group II claims, it is noted that the claims are not limited to any particular allele. The requirement is still deemed proper and is therefore made FINAL.  Should the claims of Group I and Group II be amended in response to this office action, the restriction requirement will be reassessed as required in the MPEP 1893.  Should rejoinder be appropriate at this time, it is noted that any rejection applicable to the newly rejoined claims will be necessitated by amendment and will not affect finality of any subsequent office action.  

Claims 1-8 and 13-18 are examined herein.  Claims 9-12 and 19-27 are withdrawn from consideration as being directed to non elected inventions.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to [a natural correlation/law of nature and an abstract idea] without significantly more. The claim(s) recite(s) [the natural law/correlation between, as well as the abstract mental concept of making ]. This judicial exception is not integrated into a practical application because the step(s) of [ are mere data gathering steps]. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”).
abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites predicting the likelihood that a patient having dry eye disease will respond to treatment with a TNFa antagonist based on the presence of a DED (dry eye disease) response marker for rs1800693, which is a natural correlation/law between  the presence of a DED response marker and TNFa treatment response.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  Further, the predicting limitation is also a recitation of an abstract idea because these conclusions/determinations can occur entirely within the mind.    It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of detecting the DED response marker  does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element 
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Claim Rejections - 35 USC § 112
112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is directed to MPEP 2163 for guidance on application of the written description guidelines


Relevant to the lack of particular structural limitations in the rejected claims, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

In the case of the instant claims, the functionality of identifying a therapeutically effective amount of TNFa antagonists capable of treating DED based on the presence of an rs1800693 response marker is a critical feature of the claimed methods.  
The specification defines “TNFa antagonist” as a molecule capable of reducing inhibiting, decreasing, or delaying TNFa function, expression, and or signaling.  Thus the claims encompass use of molecules which may be any antibody, small molecule, protein, polynucleotide, oligonucleotide, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme.  Regarding anti-TNFa antibodies, the prior art, for example teaches the structure of infliximab, while the specification teaches the particular CDRH1-3 and CDRL1-3 sequences of LME636, as well as the particular VL and VH domain (see page 21).  However, a skilled artisan would recognize that the specificity of a conventional antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. It is well established in the prior art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.


The variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus. The disclosure does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed subgenus of antibodies. Accordingly, the skilled artisan would not recognize that Applicant was in possession of the invention as broadly claimed at the time the application was filed.
The naming of an antagonist, including an antibody, in terms of its functional attributes is not sufficient to describe that antibody. More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a genus of antibodies.
Additionally, the specification does not disclose a clear structure-function relationship between the claimed genus of antagonists, including antibodies, and the rs1800693 CC genotype. No common structure has been disclosed to identify those antagonists, including antibodies, which meet the requirements of the claims.  For example, Billiet (Gastroenterology, may 2013, vol 144, abstract) teaches that the GG allele was associated with non response to infliximab, a TNFa antagonist, in patients with CD.  
As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y., 2003) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually 
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.

	Thus considering the breadth of the compounds required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.
It is further noted that claims 5 and 15 recite that assaying for rs1800693 response marker encompasses assaying for “an equivalent genetic marker”.  Accordingly, it appears that the genus of possible markers defining an rs1800693 response marker is very broad, and as set forth in the specification, includes alleles that are in linkage disequilibrium (LD).  
The term linkage disequilibrium refers to the preferential segregation of a particular 
It is known that SNPs that are in LD can vary with different populations.   These findings are supported by the teachings of Andiappan (BMC Genetics. 2010. 11: 36). Andiappan discloses that while the NCBI database lists over 26 million SNPs, the latest published HapMap provides data for only 3.1 million SNPs (p. 1, col. 2), and this is many years after the filing of the instant application.  Further, Andiappan genotyped 20 candidate genes on 5q31-33 and through re-sequencing identified 237 SNPs, of which only 95 (40%) were in Hapmap (see abstract).  The reference also discloses that HapMaps are provided for 4 reference populations and there is variability between the data for the different populations (e.g., p. 2, col. 1). Andiappan cites Mueller as reporting that, in a study of European populations spanning sequence regions of 750Kb, only two out of the four studied populations were well represented in the HapMap CEPH population (p. 2, col. 1). Accordingly, the HapMap cannot be relied up to establish possession of SNPs sharing any level of LD with rs7501939, or SNPs having, e.g., a r2 values greater than 0.2 with rs7501939, as is encompassed by the claims.
The nature of alleles is that they are variant structures, and in the present state of the art, the structure of one allele does not provide guidance to the existence or structure of other alleles. In other words, the existence and structure of other alleles are not predictable from the species of alleles described. The description given is not adequate to allow one of skill in the art to 
The written description issue applies to situations where the definition of the subject matter of the claims fails to provide description commensurate with the genus.  Case law directly supports this rejection. As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y., 2003. March 5, 2003.) noted "In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention." This is similar to the current situation since the breadth of the current claims comprises the use of polymorphisms which the present inventors were not in the possession of, or which were not known to the inventors. 
Since the specification does not disclose a representative number of SNPs in linkage disequilibrium with rs1800693 that are significantly associated with TNFa antagonist response, let alone LME636, one of skill would conclude that Applicants was not in possession of the claimed genus of methods which utilize polymorphisms in linkage disequilibrium or genetic linkage with rs1800693 that have the required function to be used in the instant methods. 

112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite that administration is “on the basis of the patient having a DED response marker, wherein the DED response marker is an rs1800693 response allele”, as well as predicting response where the presence of a response marker is indicative of an increased likelihood of response with a TNFa antagonist.  rs1800693 is bi-allelic polymorphic position where the allele can be a T or a C (A or G on the complementary strand).  While the specification teaches at page 8 that patients with a CC genotype tended to have a larger improvement than those with CT or TT genotypes to the anti TINFa antibody LME636, the specification defines both the C and the T allele as “response allele”.  Accordingly, it is not clear what basis is used to administer a TNFa antagonist.  It is not clear if a TNFa antagonist is administered no matter which allele is present or if a particular TNFa antagonist is to be administered depending on the genotype of the patient at that position.  However, other than teaching that a CC genotype tended to predict a larger improvement to LME636, the specification does not teach what TNFa antagonist would be administered based on either a TC or TT genotype.  Accordingly, the metes and bounds of administering “based on” a response marker, and what genotype constitutes a response marker is not clear.  
Claims 6 and 15 recite that assaying comprises assaying for a polypeptide of a DED response marker, while specifically requiring the DED response marker is rs1800693.  As noted 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634